


EMPLOYMENT SEPARATION AGREEMENT


This Employment Separation Agreement (the “Agreement”) is effective as of
February 2, 2009, by and between PDI, Inc., a Delaware corporation (the
“Company”), having its principal place of business at 1 Route 17 South, Saddle
River, New Jersey 07458, and Richard P. Micali, residing at  (the “Executive”),
pursuant to which the aforementioned parties agree:


1.
Employment.
In connection with the Executive’s continued employment, the Company shall
employ the Executive as Senior Vice President – Sales Services of the Company,
which employment shall terminate upon notice by either party, for any
reason.  Executive understands and agrees that Executive’s employment with the
Company is at will and can be terminated at any time by either party, and for
any or no reason.



2.
Compensation and Benefits Payable Upon Involuntary Termination without Cause or
Resignation for Good Reason.



 
a.
Triggering Event.  In further consideration for Executive’s continued
employment, Executive will receive the compensation and benefits set forth in
Section 2(b) if the following requirements are met:



 
i.
Executive’s employment is terminated involuntarily by the Company at any time
for reasons other than death, total disability or Cause, or Executive resigns
from employment for Good Reason; and



 
ii.
As of the 30th day following his or her termination date, Executive has executed
the Agreement and General Release in substantially the form attached to this
Agreement or in such form as may be provided by the Company (the “Release”), any
applicable revocation period has expired and Executive has not revoked the
Release.



 
b.
Compensation and Benefits.  The Company will provide the following compensation
and benefits to Executive:



 
i.
The Company will pay Executive a lump sum payment equal to the product of twelve
(12) times Executive’s Base Monthly Salary (excluding incentives, bonuses, and
other compensation), plus the average of the cash incentive compensation paid to
Executive during the three (3) calendar years immediately preceding the
termination date (or, if the Executive was not employed by the Company during
the three (3) immediately preceding calendar years, the average of or actual
cash incentive compensation paid to Executive during the two (2) preceding
calendar years or one (1) preceding calendar year, as applicable)..  Subject to
Section 2(c) below, such payment shall be made within forty-five (45) days after
Executive’s termination date.

 
ii.
The Company will reimburse Executive for the cost of the premiums for COBRA
group health continuation coverage under the Company’s group health plan paid by
Executive for coverage during the period beginning following Executive’s
termination date and ending on the earlier of either:  (A) first anniversary of
Executive’s termination date; or (B) the date on which Executive becomes
eligible for other group health coverage, provided that no reimbursement shall
be paid unless and until Executive submits proof of payment acceptable to the
Company within 90 days after Executive incurs such expense.  Any reimbursements
of the COBRA premium that are taxable to the Executive shall be made on or
before the last day of the year following the year in which the COBRA premium
was incurred, the amount


 
 

--------------------------------------------------------------------------------

 

 
of the COBRA premium eligible for reimbursement during one year shall not affect
the amount of COBRA premium eligible for reimbursement in any other year, and
the right to reimbursement shall not be subject to liquidation or exchange for
another benefit.



 
c.
Delay of Payment to Comply with Code Section 409A.  Notwithstanding anything
herein to the contrary, if at the time of Executive’s termination of employment
with the Company, Executive is a “specified employee” within the meaning of Code
Section 409A and the regulations promulgated thereunder, then the Company shall
delay the commencement of such payments (without any reduction) by a period of
six (6) months after Executive’s termination of employment and any payments so
deferred shall earn interest calculated at the prime rate of interest reported
by The Wall Street Journal as of the date of termination.  Any payments that
would have been paid during such six (6) month period but for the provisions of
the preceding sentence (including interest thereon as provided in the foregoing
provisions of this Section 2(c)) shall be paid in a lump sum to Executive six
(6) months and one (1) day after Executive’s termination of employment.  The
6-month payment delay requirement of this Section 2(c) shall apply only to the
extent that the payments under this Section 2 are subject to Code Section
409A.  With respect to payments or benefits under this Agreement that are
subject to Code Section 409A, whether Executive has had a termination of
employment shall be determined in accordance with Code Section 409A and
applicable guidance issued thereunder.



3.           Other Compensation.


 
a.
Except as may be provided under this Agreement, any benefits to which Executive
may be entitled pursuant to the plans, policies and arrangements of the Company
shall be determined and paid in accordance with the terms of such plans,
policies and arrangements, and Executive shall have no right to receive any
other compensation or benefits, or to participate in any other plan or
arrangement, following the termination of Executive’s employment by either party
for any reason.



 
b.
Notwithstanding any provision contained herein to the contrary, in the event of
any termination of employment, the Company shall pay Executive his or her
earned, but unpaid, base salary within 10 days of Executive’s termination date
and shall reimburse Executive for any accrued, but unpaid, reasonable business
expenses, in each case, earned or accrued as of the date of
termination.  Executive shall submit documentation of any business expenses
within 90 days of his or her termination date and any reimbursements of such
expenses that are taxable to the Executive shall be made on or before the last
day of the year following the year in which the expense was incurred, the amount
of the expense eligible for reimbursement during one year shall not affect the
amount of reimbursement in any other year, and the right to reimbursement shall
not be subject to liquidation or exchange for another benefit.



4.
Withholding.  All amounts otherwise payable under this Agreement shall be
subject to customary withholding and other employment taxes, and shall be
subject to such other withholding as may be required in accordance with the
terms of this Agreement or applicable law.



5.
Confidentiality, Non-Solicitation and Covenant Not to Compete Agreement.  In the
event Executive’s employment with the Company is terminated by either party for
any reason, Executive shall continue to be bound by the Company’s
Confidentiality, Non-Solicitation and Covenant Not to Compete Agreement for the
periods set forth therein (a copy of which is attached to this Agreement).


 
2

--------------------------------------------------------------------------------

 



6.           Definitions.


 
a.
Cause shall mean: (i) the failure of Executive to use Executive’s best efforts
in accordance with Executive’s position, skill and abilities to achieve
Executive’s goals as periodically set by the Company that continues unremedied
for a period of ten (10) business days after the Chief Executive Officer and/or
his designee has given written notice to Executive specifying in reasonable
detail Executive’s failure; (ii) the failure by Executive to comply with the
reasonable instructions of the Chief Executive Officer and/or his designee and
which such refusal continues unremedied for a period of ten (10) business days
after the Chief Executive Officer and/or his designee has given written notice
to Executive specifying in reasonable detail the instructions Executive has
failed to comply with; (iii) the failure by Executive to adhere to the Company’s
documented policies and procedures that continues unremedied for a period of ten
(10) business days after the Chief Executive Officer and/or his designee has
given written notice to Executive specifying in reasonable detail Executive’s
breach of such policies and/or procedures; (iv) the failure of Executive to
adhere to moral and ethical business principles consistent with the Company’s
Code of Business Conduct and Guidelines on Corporate Governance as in effect
from time to time that continues unremedied for a period of ten (10) business
days after the Chief Executive Officer and/or his designee has given written
notice to Executive specifying in reasonable detail Executive’s failure; (v)
Executive's conviction of a criminal offense (including the entry of a nolo
contendere plea); or (vi) any documented act of material dishonesty or fraud by
the Executive in the commission of his or her duties; or (vii) Executive engages
in an act or series of acts constituting misconduct resulting in a misstatement
of the Company’s financial statements due to material non-compliance with any
financial reporting requirement within the meaning of Section 304 of The
Sarbanes-Oxley Act of 2002.



 
b.
Base Monthly Salary shall mean an amount equal to one-twelfth of Executive’s
then current annual base salary.  Base Monthly Salary shall not include
incentives, bonus(es), health and welfare benefits, car allowances, long term
disability insurance or any other compensation or benefit provided to executive
employees of the Company.



 
c.
Change of Control shall mean: (i) any merger by the Company into another
corporation or corporations which results in the stockholders of the Company
immediately prior to such transaction owning less than 51% of the surviving
corporation; (ii) any acquisition (by purchase, lease or otherwise) of all or
substantially all of the assets of the Company by any person, corporation or
other entity or group thereof acting jointly; (iii) the acquisition of
beneficial ownership of voting securities of the Company (defined as common
stock of the Company or any securities having voting rights that the Company may
issue in the future) or rights to acquire voting securities of the Company
(defined as including, without limitation, securities that are convertible into
voting securities of the Company (as defined above) and rights, options,
warrants and other agreements or arrangements to acquire such voting securities)
by any person, corporation or other entity or group thereof acting jointly, in
such amount or amounts as would permit such person, corporation or other entity
or group thereof acting jointly to elect a majority of the members of the Board,
as then constituted; or (iv) the acquisition of beneficial ownership, directly
or indirectly, of voting securities and rights to acquire voting securities
having voting power equal to 51% or more of the combined voting power of the
Company’s then outstanding voting securities by any person, corporation or other
entity or group thereof acting jointly. Notwithstanding the preceding sentence,
any transaction that involves a mere change in identity form or place of
organization within the


 
3

--------------------------------------------------------------------------------

 

 
meaning of Section 368(a)(1)(F) of the Code, or a transaction of similar effect,
shall not constitute a Change of Control.


 
d.           Good Reason.  Executive’s termination of employment with the
Company shall be for Good Reason if (i) Executive  notifies the Company in
writing that one of the Good Reason Events (as defined below) has occurred,
which notice shall be provided within ninety (90) days after he or she first
becomes aware of the occurrence of such Good Reason Event, (ii) the Company
fails to cure such Good Reason Event within thirty (30) days after receipt of
the written notice from Executive, and (iii) Executive resigns employment within
thirty (30) days following expiration of the cure period.  For purposes of this
Agreement, a “Good Reason Event” shall mean any of the following which occur
without Executive’s consent:


i.           Prior to a Change in Control,


 
A.
The failure by the Company to pay Executive any material amount of his or her
current salary, or any material amount of his or her compensation deferred under
any plan, agreement or arrangement of or with the Company that is currently due
and payable;



 
B.
A material reduction in Executive’s annual base salary; provided that a
reduction consistent with reductions made to the annual base salaries for
similarly situated senior executives of no more than 15% shall not constitute
Good Reason; or



 
C.
The relocation of Executive’s principal place of employment to a location more
than 50 miles from Executive’s current principal place of employment.



ii.           During the two (2) year period following any Change in Control,


 
A.
The failure by the Company to pay Executive any material amount of his or her
current salary, or any material amount of his or her compensation deferred under
any plan, agreement or arrangement of or with the Company that is currently due
and payable;



 
B.
A material reduction in Executive’s annual base salary; provided that a
reduction consistent with reductions made to the annual base salaries for
similarly situated senior executives of no more than 15% shall not constitute
Good Reason;



 
C.
The relocation of Executive’s principal place of employment to a location more
than 50 miles from Executive’s current principal place of employment;



 
D.
A material adverse alteration of Executive’s duties and responsibilities from
those in effect immediately prior to the Change in Control;



 
E.
An intentional, material reduction by the Company of Executive’s aggregate
target incentive awards under any short-term and/or long-term incentive plans;
and



 
F.
The material failure of the Company to maintain Executive’s relative level of
coverage under its material employee benefit, retirement, or fringe benefit


 
4

--------------------------------------------------------------------------------

 

 
plans, policies, practices, or arrangements in which Executive participates,
both in terms of the amount of benefits provided and the relative level of
Executive’s participation as in effect immediately before a Change in Control
and with all improvements therein subsequent thereto (other than those plans or
improvements that have expired thereafter in accordance with their original
terms), or the taking of any action which would materially reduce Executive’s
benefits under such plans or deprive him of any material fringe benefit enjoyed
by him immediately before a Change in Control.  For this purpose, the Company
may eliminate and/or modify existing employee benefit plans and coverage levels
on a consistent and non-discriminatory basis applicable to all such executives;
provided, however, that Executive’s level of coverage under all such programs
must be at least as great as is such coverage provided to employees who have the
same or lesser levels of reporting responsibilities within the organization.



 
e.
Code shall mean the Internal Revenue Code of 1986, as amended.



7.
Integration; Amendment.  This Agreement, the Company’s Confidentiality,
Non-Solicitation and Covenant Not to Compete Agreement, and the Executive’s
Individual Stock Agreement (if any) (a copy of which are attached to this
Agreement) constitute the entire agreement between the parties hereto with
respect to the matters set forth herein and supersede and render of no force and
effect all prior understandings and agreements between the parties with respect
to the matters set forth herein.  No amendments or additions to such agreements
shall be binding unless in writing and signed by both parties, provided,
however, that this Agreement may be unilaterally amended by the Company where
necessary to ensure any benefits payable hereunder are either excepted from Code
Section 409A or otherwise comply with Code Section 409A.



8.
Governing Law; Headings.  This Agreement and its construction, performance and
enforceability shall be governed by, and construed in accordance with, the laws
of the State of New Jersey, without regard to its conflicts of law
provisions.  Headings and titles herein are included solely for convenience and
shall not affect, or be used in connection with, the interpretation of this
Agreement.



9.
Jurisdiction.  Except as otherwise provided for herein, each of the parties: (a)
irrevocably submits to the exclusive jurisdiction of any state court sitting in
Bergen County, New Jersey or federal court sitting in New Jersey in any action
or proceeding arising out of or relating to this Agreement; (b) agrees that all
claims in respect of the action or proceeding may be heard and determined in any
such court; (c) agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court; and (d) waives any right such
party may have to a trial by jury with respect to any action or proceeding
arising out of or relating to this Agreement.  Each of the parties waives any
defense of inconvenient forum to the maintenance of any action or proceedings so
brought and waives any bond, surety or other security that might be required of
any other party with respect thereto.  Any party may make service on another
party by sending or delivering a copy of the process to the party to be served
at the address set forth above or such updated address as may be provided to the
other party. Nothing in this Section 9, however, shall affect the right of any
party to serve legal process in any other manner permitted by law.






 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have duly executed this Employment Separation
Agreement as of the date first above written.


EXECUTIVE




By:   /s/ Richard P.
Micali                                                                           
Richard P. Micali




PDI, INC.




By:   /s/ Nancy
Lurker                                                                           
Nancy Lurker
Chief Executive Officer



 
6

--------------------------------------------------------------------------------

 
